Wheeler, C. J.
We are of opinion, that the Act of the 28th *257of August, 1856, (O. & W. Dig., Art 1362,) was not repealed, nor the appointment of the appellee to the office of superintendent of the lunatic asylum superseded, by the Act of the 5th of February, 1858. (Id., Art. 1366.) The latter Act does not create the office, or provide a salary for the incumbent; but the former does. The latter annexes additional qualifications, and prescribes the duration and duties of the office. The former undertakes to create, and the latter only to regulate, the office. They were enacted manifestly in pari materia, and must stand and be construed together, as one act, as respects the office of superintendent. Both must be looked to for the law creating the office, and fixing the salary, and prescribing the duties of the officer.
It it be admitted, that the governor might have appointed a superintendent, and the managers have determined his salary, under the Act of 1858, though the office had not been before created; yet the manner in which the subject was treated by the legislature, in the latter act, seems very plainly to manifest their understanding, that they were not creating an office theretofore unknown to the law. The manifest intention was, not to create a new, but to regulate an existing office. Had not that been the legislative understanding of the matter, it is not probable that the act would have been silent upon subjects of so much importance, as the manner of electing the officer, and the salary which should be annexed to the office. It is not probable that, while providing, with so much particularity and care, for the complete organization and government of the institution, in the Act of 1858, the legislature would have entirely omitted matters so important as these. It is not at all probable, that they would have left to the managers, the fixing of the salary of the most important office connected with the institution. The managers were empowered “to prescribe the duties of all persons employed about the asylum, and to determine their salaries, except in cases specially provided for by law.” But the duties of the superintendent were prescribed bylaw, and so also was his salary; and hence no further provision upon that subject was deemed *258necessary. The managers were empowered to exercise authority over the mere employees about the Asylum; could prescribe their duties and salaries, and discharge them at pleasure. But they were not permitted to exercise any such control over the superintendent. (O. & W. Dig., Art. 1367.) His appointment, salary, duties, and removal from office, were otherwise provided for by law; in part by the Act of 1856, and in part by that of 1858. Both must he looked to, for provisions embracing the whole subject; both, we think, had in view, in treating of superintendence, the same office. This is sufficiently apparent by reference to their respective provisions on the subject.
The appellee was appointed under the Act of 1856, and was in office when the Act of 1858 was passed. We see nothing in its provisions, to lead to the conclusion, that it was the intention of the legislature to act upon the incumbent, either to continue or determine his appointment. That subject does not appear to have engaged their attention. Under his appointment, for aught that appears, he might have held the office for a period of four years, unless sooner removed. The law under which he was appointed, did not prescribe the duration of his office; but that was the limit fixed by the Constitution, which it could not exceed. (Constitution, Art. 7, § 10.)
The law (of 1856) was silent with respect to the power of removal from the office. It simply provided for the appointment. But in the absence of any constitutional or statutory provision, it would seem, (it has been said,) to be a sound and necessary rule, to consider the power of removal, as incident to the power of appointment. It was so considered by the Supreme Court of the United States, in the case Ex parte Hennen, 13 Peters, Rep. 259. In the early history of the government, the power of the federal executive to remove officers, appointed with the concurrence of the senate, was much discussed. The great question was, whether the power of removal resided in the president alone, or with the concurrence of the senate, both constituting the appointing power. The power of the president and senate, jointly, to remove, where the tenure of the office was not fixed by the *259Constitution, was admitted, and the principle fully recognised, that the power of removal was incident to the power of appointment.
The same principle was asserted by Chief Justice Tilghman, of the power of appointment, conferred by the legislature upon the governor. Where the duration of the office is not fixed by law, and there is no provision for removal, during the time limited for the continuance in office, the power of appointment (he considered,) necessarily carries with it the incidental power of removal. (3 Serg. & Rawle, 154.)
Such, it is believed, is the practical construction of the power in the several states, as well as under the Constitution of the United States. When the tenure of the office is not fixed by the Constitution, nor by the law, and there is no provision for removal from office, its tenure is during pleasure. Such was the tenure of office of the appellee, under the law of his appointment. His continuance in office was determinable at pleasure, by the governor.
The Act of 1858, treats the office of superintendent as already existing, but contains no allusion to the incumbent. It prescribes the qualifications and duties, and the tenure of office, and provides for the removal from office. And it is insisted for the appellant, with some apparent reason, that its provisions respecting the tenure of office, and the removal from office, were designed to operate only upon those who should be appointed to the office under its provisions; that it was prospective in its operation, and did not affect the incumbent; but that he continued to hold by the same tenure, and subject to removal at pleasure, in the same manner after, as before the passage of the Act of 1858.
We deem it unnecessary to examine this argument. The Act of 1858 does not take away the power of removal from the governor, but expressly recognises its continued existence, providing that the superintendent “ shall continue in office for the term of four years, from the time of his appointment, unless sooner removed by the governor, for incompetency, refusal to discharge *260any of his duties, or for any misconduct on his part, which might render it improper for him to continue longer in office.”
There can be no question of the power of the governor to remove, for the specified causes. He did remove the appellee, and appoint the appellant, as his successor. But it is insisted for the appellee, that the removal was not operative and effectual, because the governor did not assign the cause or causes of the removal. The answer to this is, that the law did not require him to assign the causes ; or to manifest, by any official record, or otherwise, the particular cause or causes upon which he acted. The law makes no provision for ascertaining the existence of the causes, or for revising the action of the governor, by any other authority or tribunal. In thus conferring the power of removal, to be exercised by him, without the concurrence of any other authority, to ascertain the existence of the causes, by judicial inquiry, or otherwise, and without giving any power of revising his decision, the law made him, necessarily, the sole judge of the existence of the causes, and his decision is, necessarily, final and irreversible.
Ho principle is more firmly establised, than that where a special and exclusive authority, is delegated to any tribunal or officer of the government, and no mode of revising his decision, by appeal, or otherwise, is provided by law, his action is final and conclusive, of the matter submitted to his decision. This principle, applies to all officers and tribunals, to whom, or to which, a special authority is thus delegated; and not less to the chief executive officer of the state, than to other officers and tribunals, constituted with a special and limited, but exclusive authority.
As no court, or tribunal, is clothed with authority by the law, to revise the action of the governor, in removing the officer, and his decision as to the existence of the specified causes, is not elsewhere examinable; it is not perceived, what useful purpose would be subserved, by assigning the particular cause, or causes, upon which he acted. The authority to require it, would imply a power of revision, which is not given by the law. But it will *261suffice to say, the law does not require it, and the courts have not the authority, to prescribe to the other departments of the government, duties not enjoined upon them by the laws under which they act.
Our conclusion is, that the governor had the authority, to remove the appellee from office, for the specified causes, and that his action must be deemed conclusive, as to the existence of cause, in so far as the right to the office is concerned. Whether correct or not, there is no authority given to revise it, and it consequently is irreversible by the District Court, or by this court.
The comptroller did not appeal; but that cannot deprive the defendant, who did appeal, of his right to have the judgment revised, and his rights involved in the litigation, adjudged to him.
It would seem, that the proceeding by mandamus, against the comptroller, was not maintainable. (Commissioner General Land Office v. Smith, 5 Texas Rep. 471; Auditorial Board v. Aules, 15 Id. 72, 75; United States v. Guthrie, 17 How. 284.) But as the case as to the mandamus, is not now before the court, that subject need not be considered.
We are of opinion, that the judgment be reversed, and such judgment be here rendered, as the court below ought to have rendered; that is, that the appellant be entitled to exercise the office of superintendent of the lunatic asylum, under his appointment, and to the rights, privileges, and emoluments of that office.
Reversed and rendered.
A rehearing of the cause was subsequently granted by the court, on application of the counsel for the appellee.